 



Exhibit 10.1
Summary Chart
Board and Committee Fees for Non-Employee Directors
Effective July 26, 2005

     
Cash Compensation*
   
 
   
Annual Retainer Fee
  $40,000
(paid semi-annually)
   
 
   
Board Meeting Fee
  $1,500
 
   
Committee Meeting Fee
  $1,500 = Audit Committee
 
  $1,500 = Personnel and Compensation Committee
 
  $1,500 = Nominating and Governance Committee
 
   
Chair Annual Retainer Fee
  $7,000 = Audit Committee
 
  $4,000 = Personnel and Compensation Committee
 
  $4,000 = Nominating and Governance Committee
 
   
Option Grant
   
 
   
Annual Option Award
  4,000 shares
 
   
Initial Board Option Award
  2,000 shares
(election other than Annual Meeting)
   

 
*Payment may be made in stock, options or phantom stock under the Teledyne
Technologies Incorporated 1999 Non-Employee Director Stock Compensation Plan, as
amended. At least 25% of the Annual Retainer Fee must be in the form of Teledyne
Common Stock or options to acquire Teledyne Common Stock.

 